Exhibit 4.1 REGISTRATION RIGHTS AGREEMENT BY AND AMONG LEGACY RESERVES LP AND THE PURCHASERS NAMED ON THE SIGNATURE PAGES HERETO TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 Section 1.01 Definitions 1 Section 1.02 Registrable Securities 3 Section 1.03 Rights and Obligations 3 ARTICLE II REGISTRATION RIGHTS 3 Section 2.01 Shelf Registration. 3 Section 2.02 Piggyback Rights. 5 Section 2.03 Underwritten Offerings. 7 Section 2.04 Sale Procedures 8 Section 2.05 Cooperation by Holders 12 Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities 12 Section 2.07 Expenses. 12 Section 2.08 Indemnification. 13 Section 2.09 Rule 144 Reporting 15 Section 2.10 Transfer or Assignment of Registration Rights 15 Section 2.11 Limitation on Subsequent Registration Rights 16 ARTICLE III MISCELLANEOUS 16 Section 3.01 Communications 16 Section 3.02 Successor and Assigns 17 Section 3.03 Assignment of Rights 17 Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units 17 Section 3.05 Aggregation of Restricted Units 17 Section 3.06 Specific Performance 17 Section 3.07 Counterparts 17 Section 3.08 Headings 17 Section 3.09 Governing Law 17 Section 3.10 Severability of Provisions 17 Section 3.11 Entire Agreement 18 Section 3.12 Amendment 18 Section 3.13 No Presumption 18 Section 3.14 Obligations Limited to Parties to Agreement 18 Section 3.15 Interpretation 18 Section 3.16 Equal Treatment of Purchasers 19 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of November 8, 2007, by and among Legacy Reserves LP, a Delaware limited partnership (the “Partnership”), and each of the Purchasers set forth on the signature pages to this Agreement (each, a “Purchaser” and collectively, the “Purchasers”). WHEREAS, this Agreement is made in connection with the Closing of the issuance and sale of the Restricted Units pursuant to the Unit Purchase Agreement, dated as of November 7, 2007, by and among the Partnership and the Purchasers (the “Purchase Agreement”); and WHEREAS, the Partnership has agreed to provide the registration and other rights set forth in this Agreement for the benefit of the Purchasers pursuant to the Purchase Agreement. NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each party hereto, the parties hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions.Capitalized terms used herein without definition shall have the meanings given to them in the Purchase Agreement.The terms set forth below are used herein as so defined: “Agreement” has the meaning specified therefor in the introductory paragraph of this Agreement. “Closing Date” means November 8, 2007 or such other date as shall be agreeable to the Parties. “Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of this Agreement. “General Partner” means Legacy Reserves GP, LLC a Delaware limited liability company and the general partner of the Partnership. “Holder” means the record holder of any Registrable Securities. “Included Registrable Securities” has the meaning specified therefor in Section 2.02(a) of this Agreement. “Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of this Agreement. 1 “Liquidated Damage Amount” has the meaning specified therefor in Section 2.01(b) of this Agreement. “Losses” has the meaning specified therefor in Section 2.08(a) of this Agreement. “Managing Underwriter” means, with respect to any Underwritten Offering, the book-running lead manager of such Underwritten Offering. “NASDAQ Global Select Market” means the National Association of Securities Dealers Automated Quotation System. “Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of this Agreement. “Parity Securities” has the meaning specified therefore in Section 2.02(b) of this Agreement. “Partnership” has the meaning specified therefor in the introductory paragraph of this Agreement. “Purchase Agreement” has the meaning specified therefor in the recitals of this Agreement. “Purchaser” and “Purchasers” have the meanings specified therefor in the introductory paragraph of this Agreement. “Purchaser Underwriter Registration Statement” has the meaning specified therefor in Section2.04(p) of this Agreement. “Registrable Securities” means the Restricted Units subject to the rights provided herein until such rights terminate pursuant to the provisions hereof. “Registration Expenses” has the meaning specified therefor in Section 2.07(b) of this Agreement. “Restricted Units” means the Units to be issued and sold to the Purchasers pursuant to the Purchase Agreement. “Selling Expenses” has the meaning specified therefor in Section 2.07(b) of this Agreement. “Selling Holder” means a Holder who is selling Restricted Units pursuant to a registration statement. “Selling Holder Indemnified Persons” has the meaning specified therefore in Section 2.08(a) of this Agreement. “Shelf Registration Statement” means a registration statement under the Securities Act to permit the public resale of the Registrable Securities from time to time, including as permitted by Rule 415 under the Securities Act (or any similar provision then in force under the Securities Act). 2 “Target Effective Date” has the meaning specified therefore in Section 2.01(a) of this Agreement. “Underwritten Offering” means an offering (including an offering pursuant to a Shelf Registration Statement) in which Units are sold to an underwriter on a firm commitment basis for reoffering to the public or an offering that is a “bought deal” with one or more investment banks. “Underwritten Offering Request” has the meaning specified therefore in Section 2.02(d) of this Agreement. “Unit Purchase Price” means the amount per Restricted Unit each Purchaser will pay to the Partnership to purchase the Restricted Units. Section 1.02Registrable Securities.Any Registrable Security will cease to be a Registrable Security (a) when a registration statement covering such Registrable Security becomes or has been declared effective by the Commission and such Registrable Security has been sold or disposed of pursuant to such effective registration statement; (b) when such Registrable Security has been disposed of pursuant to any section of Rule 144 (or any similar provision then in force) under the Securities Act; (c) when such Registrable Security can be disposed of pursuant to Rule 144(k) (or any similar provision then in force) under the Securities Act; (d) when such Registrable Security is held by the Partnership or one of its subsidiaries; or (e) when such Registrable Security has been sold in a private transaction in which the transferor’s rights under this Agreement are not assigned to the transferee of such securities pursuant to Section 2.10 hereof. Section 1.03Rights and Obligations.Except for the rights and obligations under Section 2.08 herein, all rights and obligations of each Purchaser under this Agreement, and all rights and obligations of the Partnership under this Agreement with respect to such Purchaser, shall terminate when such Purchaser is no longer a Holder. ARTICLE II REGISTRATION RIGHTS Section 2.01Shelf Registration. (a)Deadline To Become Effective.As soon as practicable following the Closing Date, but in any event within 90 days of the Closing Date, the Partnership shall prepare and file a Shelf Registration Statement under the Securities Act with respect to all of the Registrable Securities.The Shelf Registration Statement filed pursuant to this Section 2.01(a) shall be on such appropriate registration form of the Commission as shall be selected by the Partnership.The Partnership shall use its commercially reasonable efforts to cause the Shelf Registration Statement to become effective no later than 180 days following the Closing Date (the “Target Effective Date”).The Partnership will use its commercially reasonable efforts to cause the Shelf Registration Statement filed pursuant to this Section 2.01 to be continuously effective under the Securities Act until the earlier of (i) the date as of which all such Registrable Securities are sold by the Purchasers and any transferee or assignee who was transferred or assigned rights under this Agreement in accordance with Section 2.10, (ii) the date when such Registrable Securities 3 become eligible for resale under 144(k) under the Securities Act and (iii) two years from the date the Shelf Registration Statement becomes effective (the “Effectiveness Period”).The Shelf Registration Statement when declared effective (including the documents incorporated therein by reference) will comply as to form in all material respects with all applicable requirements of the Securities Act and the Exchange Act and will not contain an untrue statement of a material fact or omit to state a material fact required to be stated therein or necessary to make the statements therein not misleading (and, in the case of any prospectus contained in such Shelf Registration Statement, in the light of the circumstances under which a statement is made).As soon as practicable following the date that the Shelf Registration Statement becomes effective, but in any event within five (5) Business Days of such date, the Partnership shall provide the Purchasers with written notice of the effectiveness of the Shelf Registration Statement. (b)Failure To Become Effective.If the Shelf Registration Statement required by Section 2.01 does not become or is not declared effective on or before the Target Effective Date, then each Purchaser shall be entitled to a payment (with respect to the Restricted Units of each such Purchaser), as liquidated damages and not as a penalty, of 0.25% of (i) the Unit Purchase Price multiplied by (ii) the number of Restricted Units held by such Purchaser (such product being the “Liquidated Damages Amount”), per the 30-day period for the first 30 days following the 180th day after the Closing Date, increasing by an additional 0.25% of the Liquidated Damages Amount per each non-overlapping 30-day period for each subsequent thirty (30) day period subsequent to the 30 days following the Target Effective Date, up to a maximum of 1.00% of the Liquidated Damages Amount per each non-overlapping 30-day period (the “Liquidated Damages”) (i.e., 0.25% for 1-30 days; 0.5% for 31-60 days; 0.75% for 61-90 days; and 1.0% thereafter); provided, that the aggregate amount of Liquidated Damages payable by the Partnership under this Agreement to each Purchaser shall not exceed 10.0% of the Unit Purchase Price multiplied by the number of Restricted Units held by such Purchaser.The Liquidated Damages payable pursuant to the immediately preceding sentence shall be payable within ten (10) Business Days after the end of each such non-overlapping 30-day period.Any Liquidated Damages shall be paid to each Purchaser in cash or immediately available funds. (c)Waiver of Liquidated Damages.If the Partnership is unable to cause a Shelf Registration Statement to become effective by the Target Effective Date as a result of an acquisition, merger, reorganization, disposition or other similar transaction, then the Partnership may request a waiver of the Liquidated Damages from each Holder of Registrable Securities, which may be granted by the consent of the Holders of a majority of the Registrable Securities; provided, that a waiver is required from each Holder who holds 5% or more of the Registrable Securities; and provided further, that each Holder may waive, in their sole discretion, the payment of Liquidated Damages with respect to such Holder’s Registrable Securities. (d)Delay Rights.Notwithstanding anything to the contrary contained herein, the Partnership may, upon written notice to any Selling Holder whose Registrable Securities are included in the Shelf Registration Statement, suspend such Selling Holder’s use of any prospectus which is a part of the Shelf Registration Statement (in which event the Selling Holder shall discontinue sales of the Registrable Securities pursuant to the Shelf Registration Statement but may settle any previously made sales of Registrable Securities) if (i) the Partnership is pursuing an acquisition, merger, reorganization, disposition or other similar transaction and the Partnership determines in good faith that the Partnership’s ability to pursue or consummate such 4 a transaction would be materially adversely affected by any required disclosure of such transaction in the Shelf Registration Statement or (ii) the Partnership has experienced some other material non-public event the disclosure of which at such time, in the good faith judgment of the Partnership, would materially adversely affect the Partnership; provided, however, in no event shall the Selling Holders be suspended from selling Registrable Securities pursuant to the Shelf Registration Statement for a period that exceeds an aggregate of 60 days in any 180-day period or 90 days in any 365-day period, in each case, exclusive of days covered by any lock-up agreement executed by a Purchaser in connection with any Underwritten Offering.Upon disclosure of such information or the termination of the condition described above, the Partnership shall provide prompt notice to the Selling Holders whose Registrable Securities are included in the Shelf Registration Statement, and shall promptly terminate any suspension of sales it has put into effect and shall take such other reasonable actions to permit registered sales of Registrable Securities as contemplated in this Agreement. (e)Additional Rights to Liquidated Damages.If (i) the Holders shall be prohibited from selling their Registrable Securities under the Shelf Registration Statement as a result of a suspension pursuant to Section 2.01(d) of this Agreement in excess of the periods permitted therein or (ii) the Shelf Registration Statement is filed and declared effective but, during the Effectiveness Period, shall thereafter cease to be effective or fail to be usable for its intended purpose without being succeeded within 60 Business Days by a post-effective amendment to the Shelf Registration Statement, a supplement to the prospectus or a report filed with the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange Act, then, until the suspension is lifted or a post-effective amendment, supplement or report is filed with the Commission, but not including any day on which a suspension is lifted or such amendment, supplement or report is filed and declared effective, if applicable, the Partnership shall pay the Holders an amount equal to the Liquidated Damages, following (x) the date on which the suspension period exceeded the permitted period or (y) the sixty-first (61st) Business Day after the Shelf Registration Statement ceased to be effective or failed to be useable for its intended purposes, as liquidated damages and not as a penalty.For purposes of this Section 2.01(e), a suspension shall be deemed lifted on the date that notice that the suspension has been lifted is delivered to the Holders pursuant to Section 3.01 of this Agreement. (f)Termination of Rights.Other than as set forth otherwise in this Agreement, a Holder’s rights (and any transferee’s rights pursuant to Section 2.10) under this Section 2.01, including rights to Liquidated Damages (other than Liquidated Damages owing but not yet paid), shall terminate upon the termination of the Effectiveness Period. Section 2.02Piggyback Rights. (a)Participation.If at any time after the Lock-Up Date the Partnership proposes to file (i) a shelf registration statement other than the Shelf Registration Statement contemplated by Section 2.01 or (ii) a prospectus supplement to an effective shelf registration statement, other than the Shelf Registration Statement contemplated by Section 2.01 of this Agreement and Holders may be included without the filing of a post-effective amendment thereto, or (iii) at any time after the Lock-up Date and after the Registration Statement has been declared effective the Partnership proposes to file a registration statement, other than a shelf registration statement, in either case, for the sale of Units in an Underwritten Offering for its own account and/or another 5 Person, then as soon as practicable but not less than three Business Days following the engagement of counsel by the Partnership to prepare the documents to be used in connection with an Underwritten Offering, the Partnership shall give notice (including, but not limited to, notification by electronic mail) of such proposed Underwritten Offering to each Holder and such notice shall offer Holders the opportunity to include in such Underwritten Offering such number of Registrable Securities (the “Included Registrable Securities”) as each such Holder may request in writing; provided, however, that if the Partnership has been advised by the Managing Underwriter that the inclusion of Registrable Securities for sale for the benefit of the Holders will have an adverse effect on the price, timing or distribution of the Units in the Underwritten Offering, then (a) the Partnership shall not be required to offer such opportunity to the Holders or (b) if any Registrable Securities can be included in the Underwritten Offering in the opinion of the Managing Underwriter, then the amount of Registrable Securities to be offered for the accounts of Holders shall be determined based on the provisions of Section 2.02(b); and, provided, further, that the Partnership shall not be obligated to include any Registrable Securities in any Underwitten Offering unless the Holders request inclusion of at least $10.0 million of Registrable Securities in the aggregate in such Underwritten Offering.Any notice required to be provided in this Section 2.02(a) to Holders shall be provided on a Business Day pursuant to Section 3.01 hereof and receipt of such notice shall be confirmed by the Holder.Each such Holder shall then have two (2) Business Days (or one (1) Business Day in connection with any overnight or bought Underwritten Offering) after notice has been delivered to request in writing the inclusion of Registrable Securities in the Underwritten Offering.If no written request for inclusion from a Holder is received within the specified time, each such Holder shall have no further right to participate in such Underwritten Offering.If, at any time after giving written notice of its intention to undertake an Underwritten Offering and prior to the closing of such Underwritten Offering, the Partnership shall determine for any reason not to undertake or to delay such Underwritten Offering, the Partnership may, at its election, give written notice of such determination to the Selling Holders and, (x) in the case of a determination not to undertake such Underwritten Offering, shall be relieved of its obligation to sell any Included Registrable Securities in connection with such terminated Underwritten Offering, and (y) in the case of a determination to delay such Underwritten Offering, shall be permitted to delay offering any Included Registrable Securities for the same period as the delay in the Underwritten Offering.Any Selling Holder shall have the right to withdraw such Selling Holder’s request for inclusion of such Selling Holder’s Registrable Securities in such Underwritten Offering by giving written notice to the Partnership of such withdrawal up to and including the time of pricing of such Underwritten Offering.Notwithstanding the foregoing, any Holder holding $10.0 million or more of Restricted Units, based on the Unit Purchase Price, may deliver written notice (an “Opt Out Notice”) to the Partnership requesting that such Holder not receive notice from the Partnership of any proposed Underwritten Offering; provided, that, such Holder may later revoke any such Opt Out Notice.Following receipt of an Opt Out Notice from a Holder (unless subsequently revoked), the Partnership shall not be required to deliver any notice to such Holder pursuant to this Section 2.02(a) and such Holder shall no longer be entitled to participate in Underwritten Offerings by the Partnership pursuant to this Section 2.02(a). (b)Priority.If the Managing Underwriter or Underwriters of any proposed Underwritten Offering of Units included in an Underwritten Offering involving Included Registrable Securities advises the Partnership that the total amount of Registrable Securities that the Selling Holders and any other Persons intend to include in such offering exceeds the number 6 that can be sold in such offering without being likely to have an adverse effect on the price, timing or distribution of the Units offered or the market for the Units, then the Units to be included in such Underwritten Offering shall include the number of Registrable Securities that such Managing Underwriter or Underwriters advises the Partnership can be sold without having such adverse effect, with such number to be allocated (i) first, to the Partnership; (ii) second, as provided in the Registration Rights Agreement dated as of March 15, 2006 by and among Legacy, the General Partner and Friedman, Billings, Ramsey & Co.; (iii) third, pursuant to the Registration Rights Agreement dated March 15, 2006 by and among Legacy, the General Partner and other parties thereto; (iv) fourth, pursuant to the Registration Rights Agreement dated June 29, 2006 between Henry Holding LP, Legacy and the General Partner; (v) fifth, pursuant to the Registration Rights Agreement dated April 16, 2007 by and among Nielson
